            Case 1:21-cv-02099-RDB Document 3 Filed 08/25/21 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 VESTA R. HOUSE,

     Plaintiff,

     v.                                                      Civil Action No.: RDB-21-2099

 UNIVERSITY OF MARYLAND MEDICAL
 CENTER,

     Defendant.


                                      MEMORANDUM ORDER

          Plaintiff Vesta House filed a Complaint together with a Motion for Leave to Proceed in

Forma Pauperis. ECF Nos. 1, 2. Based on the information provided in Plaintiff’s Motion, she

appears to be indigent, so the Motion will be granted. For reasons stated below, the Complaint

will be dismissed.

          Plaintiff filed this complaint in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), which

permits an indigent litigant to commence an action in this court without prepaying the filing fee.

To guard against possible abuses of this privilege, the statute requires dismissal of any claim that

is frivolous, malicious, or fails to state a claim on which relief may be granted. 28 U.S.C. §

1915(e)(2)(B)(i) and (ii).

          This court is mindful of its obligation to liberally construe the pleadings of self-represented

litigants, such as the instant complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In

evaluating such a complaint, the factual allegations are assumed to be true. Id. at 93 (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). Nonetheless, liberal construction does

not mean that this court can ignore a clear failure in the pleadings to allege facts which set forth a

cognizable claim. See Weller v. Dep't of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).
          Case 1:21-cv-02099-RDB Document 3 Filed 08/25/21 Page 2 of 4



        Plaintiff states that while hospitalized at Defendant University of Maryland Medical

Center (“UMMC”), she was “negligent in their care in drawing blood.” ECF No. 1 at 1. She

alleges that the UMMC phlebotomists had increasing difficulty drawing blood, which she had

never experienced any issue with prior to her hospitalizations at UMMC. Id. Plaintiff also

contends that UMMC is in breach of contract, alleging that she entered into a contract with the

hospital through her health insurance to have medical care provided to her. Id. at 2. She asserts

that UMMC failed to provide the customary standard of care. Id.

       The court must examine whether federal jurisdiction permits adjudication of these claims.

Under the “well-pleaded complaint” rule, the facts showing the existence of subject matter

jurisdiction “must be affirmatively alleged in the complaint.” Pinkley, Inc. v. City of Frederick,

191 F.3d 394, 399 (4th Cir. 1999) (citing McNutt v. Gen’l Motors Acceptance Corp., 298 U.S. 178

(1936)). “A court is to presume, therefore, that a case lies outside its limited jurisdiction unless

and until jurisdiction has been shown to be proper.” United States v. Poole, 531 F.3d 263, 274

(4th Cir. 2008) (citing Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)). Moreover,

the “burden of establishing subject matter jurisdiction is on . . . the party asserting jurisdiction.”

Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010); accord Hertz v.

Friend, 559 U.S. 77, 96 (2010); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010).

       Plaintiff argues that this Court has jurisdiction despite the fact that the diversity of

citizenship requirements have not been met. ECF No. 1 at 2-3. Plaintiff argues that the damages

caused affected her in both Florida and Maryland. Id. at 2. She provides a Maryland address for

herself and states that Defendant UMMC is “situated in Maryland.” Id. at 3. When a party seeks

to invoke diversity jurisdiction under § 1332, they bear the burden of demonstrating that the

grounds for diversity exist and that diversity is complete. See Advani Enters., Inc. v. Underwriters



                                                  2
          Case 1:21-cv-02099-RDB Document 3 Filed 08/25/21 Page 3 of 4



at Lloyds, 140 F.3d 157, 160 (2d Cir. 1998). The requirement of complete diversity of citizenship

mandates that each plaintiff meet the diversity requirements as to each defendant.                 See

Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989). Pursuant to 28 U.S.C. § 1332,

diversity jurisdiction exists when the parties are of diverse citizenship and the amount in

controversy exceeds $75,000. See Stouffer Corp. v. Breckenridge, 859 F.2d 75, 76 (8th Cir. 1988);

McDonald v. Patton, 240 F.2d 424, 425-26 (4th Cir. 1957). The Complaint does not establish that

this Court has diversity jurisdiction.

       Next, the Court reviews the complaint to determine if there is federal subject matter

jurisdiction. To provide a federal forum for plaintiffs who seek to vindicate federal rights,

Congress has conferred on the district courts original jurisdiction over civil actions that arise under

the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331; Exxon Mobil Corp. v.

Allapattah Services, Inc., 545 U.S. 546, 552 (2005). Further, under 28 U.S.C. § 1367(a), district

courts are granted “supplemental jurisdiction over all other claims that are so related to claims in

the action within [the courts’] original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” Section 1367 does not create an

independent cause of action. Rather, § 1367 allows a court to exercise supplemental jurisdiction

over state law claims, but only where the Complaint also pleads related federal claims.

       At best, Plaintiff’s Complaint seeks to hold Defendant responsible for medical malpractice,

negligence, and breach of contract, none of which state a federal cause of action. Plaintiff may

pursue her claims in Maryland state courts. The allegations do not establish federal question

jurisdiction under 28 U.S.C. § 1331.

       Without a jurisdictional basis for suit in federal court, Plaintiff’s claims are factually and

legally without merit. Such lawsuits are subject to dismissal pursuant to the court’s inherent



                                                  3
           Case 1:21-cv-02099-RDB Document 3 Filed 08/25/21 Page 4 of 4



authority. The federal rules require dismissal anytime there is a determination there is no

jurisdiction. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”). Dismissal is appropriate here, given the

lack of federal jurisdiction.

        Accordingly, it is this 25th day of August, 2021, by the United States District Court for the

District of Maryland, hereby ORDERED that:

        1. The Motion for Leave to Proceed in Forma Pauperis (ECF No. 2) IS GRANTED;

        2. The Complaint IS DISMISSED without prejudice for lack of jurisdiction;

        3. The Clerk IS DIRECTED to MAIL a copy of this Order to Plaintiff; and

        4. The Clerk SHALL CLOSE this case.



                                               ______/s/_________________________
                                                    RICHARD D. BENNETT
                                               UNITED STATES DISTRICT JUDGE




                                                  4
